co Oo SN DH A FP WYO

MO WN HN PH HP HN LP KL OR me ee ee ee oe Le
Oo I NHN A FF WD NYO K& DT OO DB AT HDR wD BR WW HO KF OC

 

 

The Honorable Richard A. Jones

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, NO. CR18-062 RAJ

Plaintiff ORDER TERMINATING
DEFENDANT’S

PARTICIPATION IN DREAM
LAILONNIE LEANNE CABIAO-PAGE, PROGRAM AND DISMISSING
CRIMINAL CHARGES BASED ON
Defendant. SUCCESSFUL COMPLETION

OF DREAM PROGRAM

Vv.

 

On September 10, 2018, the Defendant entered guilty pleas to Counts 1 and 2 of
an Indictment charging her with bank fraud. Dkt. No. 27. The pleas were entered
pursuant to a plea agreement. Dkt. No. 29. Subsequent to entry of the guilty pleas, the
Defendant was accepted to participate in the Drug Reentry Alternative Model (DREAM)
program. Dkt. No. 33. The Defendant executed a contract memorializing her acceptance
and participation in the program. Dkt. No. 34.

The DREAM Executive Review Team, including the undersigned United States
District Judge, have determined that the Defendant has successfully complied with the
program requirements set forth in the DREAM contract. Having made this determination,
the Court hereby orders that:

1. Defendant’s participation in the DREAM program is terminated;

ORDER TERMINATING DEFENDANT’S PARTICIPATION UNITED STATES ATTORNEY

IN DREAM PROGRAM AND DISMISSING CHARGES TOESTEWART ST., Sut 5220
SEATTLE, WASHINGTON 98101

CABIAO-PAGE/CR18-062RAJ - 1 (206) 553-7970
Oo eo SI DH WN BP WY YN

NO NO NY NH NY WY NY WN NO KH HF HF HS ROR eS eS
oO nD DN ON SP WY NY KK CO OBO CBA DB A BW PHO K CO

 

 

2. On Defendant’s request, her previously entered guilty pleas are withdrawn
pursuant to Federal Rule of Criminal Procedure 11(d)(2)(B), with the Court
finding a fair and just reason having been demonstrated by Defendant’s
successful completion of the DREAM program; and

3. On motion of the government under Federal Rule of Criminal Procedure 48(a),
the criminal charges filed against the Defendant in the above-captioned case
are dismissed with prejudice with good cause having been shown by

Defendant’s successful completion of the DREAM program.

DATED this 5? day of November 2019.

CUI Nu

The Honorable Richard nes
United States District Jud
Western District of Washington

DREAM Judicial Officer
ORDER TERMINATING DEFENDANT’S PARTICIPATION UNITED STATES ATTORNEY
IN DREAM PROGRAM AND DISMISSING CHARGES 700 STEWART ST., SUITE 5220

SEATTLE, WASHINGTON 98101
CABIAO-PAGE/CR18-062RAJ - 2 (206) 553-7970
